
	
		II
		112th CONGRESS
		2d Session
		S. 3284
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2012
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to provide
		  for the inclusion of areas off the coast of South Carolina in the outer
		  Continental Shelf leasing program for fiscal years 2012 through 2017, and for
		  other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the South Carolina Offshore Drilling
			 Act.
		2.Outer
			 continental shelf oil and gas leasing off the coast of south
			 carolinaSection 18 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended by adding at the
			 end the following:
			
				(i)Leasing off the
				coast of south carolina
					(1)DefinitionsIn
				this subsection:
						(A)Qualified
				revenuesThe term qualified revenues means all
				rentals, royalties, bonus bids, and other sums due and payable to the United
				States under a lease sale conducted under this subsection.
						(B)StateThe
				term State means the State of South Carolina.
						(2)Authorization
				of lease salesThe Secretary shall include in the schedule of
				proposed lease sales under the outer Continental Shelf leasing program for
				fiscal years 2012 through 2017 prepared under this section any areas located
				within the administrative boundaries of the State that are more than 50 miles
				off the coast of the State.
					(3)Leasing of
				additional areas
						(A)PetitionThe
				Governor of South Carolina, with the concurrence of the State legislature, may
				submit to the Secretary a petition requesting that the Secretary make available
				for leasing any portion of the area within the administrative boundaries of the
				State that is more than 10, but less than 50, miles off the coast of the
				State.
						(B)Action by
				secretaryNotwithstanding any other provision of law, the
				Secretary shall—
							(i)not later than 90
				days after the date of receipt of a petition under subparagraph (A), approve
				the petition; and
							(ii)on approval of
				the petition, make the area available for leasing in accordance with this
				subsection and any other applicable provision of law.
							(C)Failure to
				actIf the Secretary fails to approve a petition in accordance
				with subparagraph (B), the petition shall be considered to be approved as of
				the date that is 90 days after the date of receipt of the petition.
						(D)TreatmentNot
				later than 180 days after the date on which a petition is approved, or
				considered to be approved, under subparagraph (A) or (B), the Secretary
				shall—
							(i)treat the
				petition as a proposed revision to a leasing program under this section;
				and
							(ii)except as
				provided in subparagraph (E), initiate a new 5-year outer Continental Shelf oil
				and gas leasing program to replace the outer Continental Shelf oil and gas
				leasing program in effect as of that date, which shall include any lease sale
				for any area covered by the petition.
							(E)Inclusion in
				subsequent plans
							(i)In
				generalIf there are less than 18 months remaining in the 5-year
				outer Continental Shelf oil and gas leasing program described in subparagraph
				(D)(ii), the Secretary, without consultation with any State, shall include the
				areas covered by the petition in lease sales under the proposed 5-year outer
				Continental Shelf oil and gas leasing program.
							(ii)Environmental
				assessmentBefore modifying a 5-year outer Continental Shelf oil
				and gas leasing program for the next 5-year period, the Secretary shall
				complete an environmental assessment that describes any anticipated
				environmental effect of leasing in the area covered by the petition.
							(4)Prohibition on
				leasing certain areas
						(A)PetitionThe
				Governor of the State, with the concurrence of the State legislature, may
				submit to the Secretary a petition requesting that the Secretary prohibit the
				leasing of areas within the administrative boundaries of the State that are
				more than 50, but less than 100, miles off the coast of the State.
						(B)Action by
				secretaryNot later than 90 days after the date of receipt of a
				petition under subparagraph (A), the Secretary shall approve the
				petition.
						.
		3.Disposition of
			 qualified outer continental shelf revenuesSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) (as amended by section 2) is amended by adding at
			 the end the following:
			
				(j)Revenue sharing
				for additional areas
					(1)Bonus
				bidsIf the Governor or legislature of a coastal State requests
				the Secretary to allow leasing in an outer Continental Shelf area and the
				Secretary allows the leasing, the coastal State shall, without further
				appropriation or action, receive 37.5 percent of any bonus bid paid for leasing
				rights in the area.
					(2)Post leasing
				revenuesIn addition to bonus bids under paragraph (1), a State
				described in paragraph (1) shall receive, from leasing of the area, 37.5
				percent of—
						(A)any lease rental
				payments;
						(B)any lease royalty
				payments;
						(C)any royalty
				proceeds from a sale of royalties taken in kind by the Secretary; and
						(D)any other
				revenues from a bidding system under section 8.
						(3)Allocation
				among coastal political subdivisions of statesThe Secretary
				shall pay 20 percent of the allocable share of each coastal State, as
				determined under this subsection, directly to certain coastal political
				subdivisions of the coastal State.
					(4)Conservation
				royaltiesAfter making distributions in accordance with
				paragraphs (1) through (3), the Secretary shall, without further appropriation
				or action, distribute a conservation royalty equal to 12.5 percent of Federal
				royalty revenues derived from an area leased under this section from all areas
				leased under this section for any year, into the land and water conservation
				fund established under section 2 of the Land and Water Conservation Fund Act of
				1965 (16 U.S.C. 460l–5) to provide financial assistance to
				States under section 6 of that Act (16 U.S.C. 460l–8).
					(5)Deficit
				reductionAfter making distributions in accordance with
				paragraphs (1) through (4), the Secretary shall, without further appropriation
				or action, distribute an amount equal to 50 percent of Federal royalty revenues
				derived from all areas leased under this section for any year, into direct
				Federal deficit
				reduction.
					.
		
